871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Blake JACKSON, a minor, by next friend and natural guardian,Joy M. JACKSON;  Joy M. Jackson, Plaintiffs-Appellants,v.NISSAN MOTOR CORPORATION IN U.S.A.;  Nissan Motor Company,Ltd. Defendants- Appellees.
No. 88-6131.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

1
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges and JOHN D. HOLSCHUH, District Judge*.

ORDER

2
Plaintiffs-appellants and defendants-appellees jointly move pursuant to Rule 42(b), Fed.R.App.P., for dismissal of this appeal and remand to the district court for consideration of a motion under Rule 60(b)(6), Fed.R.Civ.P.  The district court has indicated that it is disposed to grant the Rule 60(b)(6) motion.  Accordingly, pursuant to First National Bank of Salem v. Hirsch, 535 F.2d 343 (6th Cir.1976) we grant the relief requested.  This order does not affect appeals in case numbers 88-6132 and 88-6133.


3
It is ORDERED that the joint motion for remand is granted and that this case is dismissed and remanded to the district court for consideration of the joint motion under Rule 60(b)(6), Fed.R.Civ.P.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation